If the circuit judge had done nothing more than decline to take jurisdiction of the case on the grounds stated by him I would be inclined to agree with the other members of the court that the precedent established by the Hee Fat case should be adhered to. This, however, the judge did not do. With full knowledge of the facts, which he derived solely from the pleadings and upon which he concluded that it would be oppressive to have the case tried in the first circuit, he assumed jurisdiction, which under the statute he undoubtedly had a right to *Page 419 
do, and, after deciding other questions that were presented by the pleadings, held that since the case could be more conveniently tried in the fifth circuit than in the first it should be dismissed. Under these circumstances it seems to me to be a legal anomaly to say that a court having complete jurisdiction to hear and determine a cause may, after hearing and deciding a portion of it, decline to proceed further and dismiss the action. The Hee Fat case is not a precedent for the view that the trial of a case may be thus divided between two jurisdictions. Moreover, I believe the respondents by appearing generally by demurrer to the complaint (in which demurrer there was no suggestion that the court should decline jurisdiction because of the inconvenience to some of the parties of trying it in Honolulu), and thereby having invoked and obtained the judgment of the court on the questions thus presented, waived the right to ask that the case be dismissed on jurisdictional grounds. It is manifestly inconsistent that they should be permitted to affirmatively acquiesce in the jurisdiction of the court for one purpose and object to it for others. The law is settled beyond question that when a court has no jurisdiction over the person of the defendant for lack of service and he appears generally by demurrer he waives his right to interpose this jurisdictional objection. Since this is indisputably true where a court has no jurisdiction because of lack of power to act, a fortiori it is true where the court has clear power to act but in the exercise of its inherent discretion may decline to do so.
For the foregoing reasons I think the decree appealed from should be reversed. *Page 420